DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
Response to Arguments
	Applicant’s amendments and arguments, filed 3/11/2022, have overcome the rejections under 35 U.S.C. 112(b) and the rejections over the cited prior art.  The cited prior art fails to disclose the currently claimed filler particle diameter.  Said rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made over newly cited prior art, as detailed herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Tobacco Inc (WO 2014/148207 A1), hereinafter JTI (with citations from . 
Claim 1: JTI discloses a cigarette wrapping paper (paper for smoking articles) containing cellulose fibers (p 3, 4th full paragraph), cellulose nanofibers having an average fiber diameter of 50 nm or less added to a surface of the paper (paragraph bridging pp 2-3; paragraph bridging pp 3-4) and filler particles such as calcium carbonate (p 3, 4th full paragraph).
JTI does not disclose that the paper contains a mixture of cellulose fibers and cellulose nanofibers.  However, Laine et al teaches that the strength of a paper product and the retention of small particles such as fillers are important in papermaking [0004].  Laine et al discloses that adding 0.1% to 10% microfibrillated cellulose by mass in the fiber suspension used to make the paper improves the strength and retention in the product to be formed (Abs, [0008]-[0009]).  Laine et al also teaches that microfibrillated cellulose  can be called nanofibers of cellulose (reads on cellulose nanofibers) [0017].  In an example, Laine et al adds 3 wt-% of nanocellulose to a fiber suspension containing 20 wt-% calcium carbonate (PCC) and manufactures a paper product having significantly increased retention and improved dry strength ([0062]-[0064]).  Therefore, one of ordinary skill in the art would have found it obvious to form the cigarette wrapping paper of JTI comprising a mixture of cellulose nanofibers and cellulose fibers in view of Laine et al wherein the filler particles are held inside of the paper due to the retention properties of the cellulose nanofibers.

Hampl, Jr. et al further teaches that the paper includes a white pigment having a median particle size from about 0.1 m (about 100 nm) to about 0.5 m and that a white pigment in this particle size range possesses more efficient light scattering characteristics than other conventional fillers (Abs; col 2, lines 55-62).  The disclosed particle size overlays the upper claimed bound of 100 nm.  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, one of ordinary would have found motivation to use calcium carbonate particles having a claimed average particle diameter to obtain the efficient light scattering characteristics.
The cellulose nanofibers and filler particles of the cigarette wrapping paper of JTI as modified by Laine et al and Hampl, Jr. overlay the claimed paper components, and the filler particles will exhibit absorbent or catalytic properties because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 
Claim 2: JTI discloses that the paper has a basis weight from about 16-60 g/m2 (p 3, 4th full paragraph), which lies almost entirely within the claimed range.  Hampl, Jr. discloses a basis weight from about 14 g/m2 to about 22 g/m2 in an embodiment (col 3, lines 6-9), but further discloses that the paper can have a basis weight up to about 35 g/m2 (p 3, line 65 to col 4, line 1), which also overlays the claimed range and the range of JTI.  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a cigarette wrapping paper having a claimed basis weight with a reasonable expectation of obtaining a suitable cigarette wrapping paper.
Claims 3 and 4: The cellulose nanofibers of JTI are added in an amount preferably of 0.25 g/m2 or more and less than 0.5 g/m2 (paragraph bridging pp 4-5).  JTI discloses that the paper has a basis weight of 16-60 g/m2 (p 3, 4th full paragraph), which significantly overlays the claimed range.  By calculation, the percentage of cellulose nanofibers of JTI is from 0.5/20, or 2.5% by weight, to 0.25/60, or 0.4% by weight.  With the additional 0.1 wt-% to 10 wt-% cellulose nanofibers disclosed by Laine et al, the total amount of cellulose nanofibers added to the cigarette wrapping paper is 0.5 to 12.5% by weight, which significantly overlays the claimed ranges.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a cigarette wrapping paper comprising claimed amounts of nanofibers with a reasonable expectation of obtaining a suitable cigarette wrapping paper.

Claim 7: JTI discloses that the paper has a permeability of about 5 to 80 CORESTA units (p 3, last full paragraph).  Hampl, Jr. discloses that the paper has a permeability of from about 5 CORESTA units to about 80 CORESTA units (col 3, lines 10-12).
Claim 8: JTI does not disclose the tensile strength of the paper.  Hampl, Jr. discloses a tensile strength of at least 2000 g/29 mm, which converts to at least 10.45 N/15 mm (using 1 gram-force = 0.0098 N), the disclosed range overlaying the claimed range.  In addition, one of ordinary skill in the art would have found it obvious to obtain a claimed tensile strength for cigarette wrapping paper sufficient to provide optimal performance in the finished product and to meet the runability standards of high-speed production processes preferred by cigarette manufacturers, as is generally known in the art (see Shi, [0191] for evidence).  
Claim 9: A cigarette containing the wrapping paper is also disclosed (Paragraph bridging pp 2-3).  Cigarettes as known in the art typically comprise a rod of smokable material such as tobacco cut filler, for example shreds cut into strands desired widths, wrapped in paper wrapping material, and a filter element (see Shi, [0178], [0202], [0205] for evidence), therefore, a smoking article comprising the inventive paper wrapped around a shredded tobacco of cigarette would have been obvious as a typical cigarette configuration in the art.
Claim 10: As discussed above, cigarettes as known in the art typically comprise a filter element, therefore a smoking article comprising a filter would have been obvious as a typical cigarette configuration in the art.
.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest a filtered smoking article comprising the inventive paper as a filter member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748